Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered April 20, 1995, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Conflicting expert testimony concerning the cause of death was properly presented to the jury and we see no reason to disturb its decision to accept the testimony of the People’s experts, which was amply supported by the totality of the evidence (see, People v Hoch, 150 NY 291, 299).
The trial court providently exercised its discretion in admitting autopsy photographs into evidence since they were relevant to material facts in issue, they tended to disprove the defense, and they illustrated and corroborated the Medical Examiner’s testimony as to her observations at the time of the autopsy (see, People v Stevens, 76 NY2d 833, 835). Accordingly, the Medical Examiner’s testimony that the photographs accurately portrayed the deceased child’s condition at the time of the autopsy supplied a proper foundation for the admission of the photographs into evidence (see, People v Byrnes, 33 NY2d 343).
Concur — Sullivan, J. P., Rubin, Mazzarelli and Andrias, JJ.